Opinion by
Mr. Justice Trunkey:
A release of land from the lien of a mortgage is no evidence that the debt is paid. Even the entry of satisfaction of a mortgage, the bond secured by it being unpaid and retained by the mortgagee and the interests of third persons not involved, does no.t discharge the bond. Fleming v. Parry, 24 Pa. 47.
Where a creditor bequeaths a legacy to his debtor, and does not notice the debt, and, after his death, the bond is found uncanceled among the testator’s property, the legacy is not prima facie evidence of a release or extinguishment of the debt. Wms. Exrs. 1303.
If the intention to release or extinguish the debt is not. clearly expressed or implied in the will, evidence from other sources will be admitted. Zeigler v. Eckert, 6 Pa. 13, 47 Am. Dec. 428.
Nothing within the will, nor any testimony without, evidence that the testator intended to release Nathan Peters from payment of the debt.
Appeal dismissed, and decree affirmed, at the cost of appellant.